Title: Notes on a Conversation with Charles Coffin, 13 December 1803
From: Jefferson, Thomas
To: 


               1803. Dec. 13. the revd mr Coffin of New England who is now here solliciting donations for a college in Greene county in Tennissee tells me that when he first determined to engage in this enterprize, he wrote a paper recommendatory of the enterprize, which he meant to get signed by clergymen, and a similar one for persons in a civil character, at the head of which he wished mr Adams to put his name, he being then President, & the application going only for his name & not for a donation. mr Adams after reading the paper & considering, said ‘he saw no possibility of continuing the union of the states, that their dissolution must necessarily take place, that he therefore saw no propriety in recommending to New England men to promote a literary institution in the South, that it was in fact giving strength to those were to be their enemies, & therefore he would have nothing to do with it.’
            